 



Exhibit 10.23
(RX DEVELOPMENT RESOURCES) [g03213g0321301.gif]
3104 Cherry Palm Drive, Suite 260
Tampa, FL 33619
Phone: (813)386-0058
Fax: (813)910-9585
December 1, 2004
Management Services Agreement
This agreement is entered into by and between The Butler Partnership, Inc., with
its principal place of business at 5307 Cannery Ct., Tampa, FL 33647, hereafter
known as (BPI), and Rx Development Resources, LLC, (“RXDR”) with its principal
place of business at 3104 Cherry Palm Dr. # 260, Tampa, FL 33647
In consideration of the mutual promises and covenants set forth below, the
parties do mutually agree as follows;
1. Scope of Work
BPI will provide management services to RXDR with respect to consultation
including the service of Barry Butler as Managing Member and CEO, and Lisa
Butler as Vice President of Scientific Communications.
2. Confidentiality
The management team provided by BPI must abide by all confidentiality agreements
entered into by RxDR.
3. Term
This agreement is in effect until modified by the Board of Directors of BPI in
consultation with the Managing Members of RxDR.
4. Remuneration
BPI will provide services in return for $12,000 per month through the end of
April, 2005. It is anticipated that the payment will increase to $23,333.33 per
month, reflecting an annual payment of $200,000 for the services of Barry Butler
as CEO and an annual payment of $80,000 for Lisa Butler as V.P. of Scientific
Communications. This payment will be enhanced each month by a sum equal to 8% of
the payment plus $1,000. These funds are intended to offset the cost of employee
benefits and payroll taxes to BPI.
Through April of 2005, The BPI payment will be reduced by $4,000 per month to
reflect the direct payment of stock in Miravant Medical Technologies directly to
Barry Butler in payment for work provided by RxDR.

 



--------------------------------------------------------------------------------



 



5. Management Bonus
BPI will receive a management bonus based on company performance. The bonus will
be calculated based on RxDR performance from December 15 of the previous year to
December 15 of the current year. The calculation will be based on the level of
free cash flow in the business as follows:
0 - $100,000 = no bonus
Every $10,000 in free cash flow above $100,000 = $2,800 to a maximum of
$140,000.
5. This Agreement shall be construed, interpreted and applied in accordance with
laws in the State of Florida.
In Witness whereof, the parties have executed this agreement

                  RxDR       BPI
 
               
By:
  /s/ Barry Butler       By:   /s/ Barry Butler
 
               
 
                Barry Butler Partner/CEO       Barry Butler, President
 
               
By:
  /s/ Roger Vogel            
 
                Roger Vogel, MD Partner/CMO            

Date: 12/1/04

 